DETAILED ACTION
This action is in response to the Response after Ex Parte Quayle Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 13 and 26 – 32 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a first resistor having a first terminal directly connected to the first input node and having a second terminal; a third thyristor having an anode directly connected to the second terminal of the first resistor and a cathode directly connected to the first output node; a second resistor having a first terminal directly connected to the second input node and having a second terminal; and a fourth thyristor having an anode directly connected to the second terminal of the second resistor and a cathode directly connected to the first output node”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a third thyristor coupled in series with a first resistor; wherein the series coupled third thyristor and first resistor are coupled in parallel with the first thyristor; a fourth thyristor coupled in series with a second resistor; wherein the series coupled fourth thyristor and second resistor are coupled in parallel with the second thyristor”. 
The primary reason for the indication of the allowability of claim 26 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a first resistor having a first terminal directly connected to the first input node and having a second terminal; a first thyristor having an anode directly connected to the second terminal of the first resistor and a cathode directly connected to the first output node; a second resistor having a first terminal directly connected to the second input node and having a second terminal; and a second thyristor having an anode directly connected to the second terminal of the second resistor and a cathode directly connected to the first output node”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0301326 discloses an AC/DC rectifying bridge converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838